              Case 1:21-cr-00014-SAG Document 3 Filed 02/03/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

                    v.                        *

MATHEW PALMER                                 *       Case No.: SAG-21-0014

*             *           *      *        *       *        *            *     *        *


                                     ENTRY OF APPEARANCE

                    Please enter the appearance of David B. Irwin, Esquire, and Kramon &

Graham, P.A., as counsel on behalf of the Defendant, Mathew Palmer, in the above-

captioned matter.




February 3, 2021                              Respectfully submitted,



                                                /s/ David B. Irwin
                                              David B. Irwin
                                              Federal Bar No.: 01933
                                              Kramon & Graham, P.A.
                                              One South Street, Suite 2600
                                              Baltimore, MD 21202
                                              (410) 752-6030
                                              dirwin@kg-law.com




20327/0/03575339.DOCXv1
